ALLOWABILITY NOTICE
Claims 1, 3-7, 9-12, 21 and 24-32 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David (Guowei) Sun, Reg. No. 78,647, on 3/18/2021.

The claims are amended as follows:

1. (Currently Amended) A method implemented by a recording and verification apparatus comprising one or more computing devices, the method comprising:

verifying that the recording request is legitimate;
assigning the identity identifier and the device key to the device to be recorded; [[and]]
sending the identity identifier and the device private key to the recording production line, so that the recording production line records the identity identifier and the device private key into the device; and
receiving a recording result returned by the recording production line after the recording production line records the identity identifier and the device private key into the device, the recording result being used for indicating a correspondence relationship between the device and the identity identifier and the device private key that are recorded.

2. (Cancelled) 

3. (Currently Amended) The method of claim [[2]]1, further comprising: 
sending the recording result to an identity authentication apparatus, so that the identity authentication apparatus verifies that the device private key of the device is legitimate based on the recording result when authenticating the device.

the sending the identity identifier and the device private key to the recording production line comprises: 
sending the identity identifier and the device private key to the recording production line, so that the recording production line records the identity identifier and the device private key into the device in a trusted execution environment, wherein the device has a separate storage space that acts as the trusted execution environment.

5. (Previously Presented) The method of claim 1, further comprising: 
receiving a recording license that is sent by the recording production line; and 
verifying that the recording license is legitimate by comparing the received recording license with a pre-stored recording license.

6. (Original) The method of claim 1, further comprising:
maintaining an identity information table including a plurality of identity identifiers to be assigned and respective device keys corresponding to the plurality of identity identifiers to be assigned; and 
sequentially obtaining the identity identifier and the device key from the information table for allocating to the device.

7. (Currently Amended) One or more computer readable media storing executable instructions that, when executed by one or more processors of a 
receiving a recording request sent by a recording production line, the recording request being used for requesting the recording and verification apparatus to assign an identity identifier and a device key to a device to be recorded, [[and ]]the device key comprising a device private key and a device public key;
verifying that the recording request is legitimate;
assigning the identity identifier and the device key to the device to be recorded; [[and]]
sending the identity identifier and the device private key to the recording production line, so that the recording production line records the identity identifier and the device private key into the device; and
receiving a recording result returned by the recording production line after the recording production line records the identity identifier and the device private key into the device, the recording result being used for indicating a correspondence relationship between the device and the identity identifier and the device private key that are recorded.

8. (Cancelled)

9. (Currently Amended) The one or more computer readable media of claim [[8]]7, the acts further comprising: 


10. (Currently Amended) The one or more computer readable media of claim 7, wherein the sending the identity identifier and the device private key to the recording production line comprises: 
sending the identity identifier and the device private key to the recording production line, so that the recording production line records the identity identifier and the device private key into the device in a trusted execution environment, wherein the device has a separate storage space that acts as the trusted execution environment.

11. (Previously Presented) The one or more computer readable media of claim 7, the acts further comprising: 
receiving a recording license that is sent by the recording production line; and 
verifying that the recording license is legitimate by comparing the received recording license with a pre-stored recording license.

12. (Original) The one or more computer readable media of claim 7, the acts further comprising:

sequentially obtaining the identity identifier and the device key from the information table for allocating to the device.

13-20. (Cancelled). 

21. (Currently Amended) An apparatus comprising:
one or more processors; and
one or more computer readable media storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising:
receiving a recording request sent by a recording production line, the recording request being used for requesting a recording and verification apparatus to assign an identity identifier and a device key to a device to be recorded, [[and ]]the device key comprising a device private key and a device public key;
verifying that the recording request is legitimate;
assigning the identity identifier and the device key to the device to be recorded; and 
; and
receiving a recording result returned by the recording production line after the recording production line records the identity identifier and the device private key into the device, the recording result being used for indicating a correspondence relationship between the device and the identity identifier and the device private key that are recorded.

22-23. (Cancelled). 

24. (Currently Amended) The apparatus of claim [[23]]21, wherein the acts further comprise: 
sending the recording result to an identity authentication apparatus

25. (Currently Amended) The apparatus of claim 21, wherein the sending the identity identifier and the device private key to the recording production line comprises: 
sending the identity identifier and the device private key to the recording production line.



27. (Previously Presented) The apparatus of claim 21, wherein the acts further comprise: 
receiving a recording license that is sent by the recording production line; and 
verifying that the recording license is legitimate by comparing the received recording license with a pre-stored recording license.

28. (Previously Presented) The apparatus of claim 21, wherein the acts further comprise: 
maintaining an identity information table including a plurality of identity identifiers to be assigned and respective device keys corresponding to the plurality of identity identifiers to be assigned; and 
sequentially obtaining the identity identifier and the device key from the information table for allocating to the device.

29. (New) The apparatus of claim 24, wherein the identity authentication apparatus verifies that the device private key of the device is legitimate based on the recording result.



31. (New) The apparatus of claim 21, wherein the device is an Internet of Thing (IoT) device.

32. (New) The method of claim 1, wherein the device is an Internet of Thing (IoT) device.

Reasons for Allowance
Claims 1, 3-7, 9-12, 21 and 24-32 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Matthieu et al. (US PGPUB No. 2018/0034913), James et al. (US PGPUB No. 2016/0205078), Shuman et al. (US PGPUB No. 2016/0128043), Pavithran  et al. ("Towards Creating Public Key Authentication for IoT Blockchain", IEEE, doi: 10.1109/ITT48889.2019.9075105, 2019, pp. 110-114) and Won et al. ("Decentralized Public Key Infrastructure for Internet-of-Things", IEEE, doi: 10.1109/MILCOM.2018.8599710, 2018, pp. 907-913), do not alone or in combination teach the recited features of independent claims 1, 7 and 21.  While the references disclose some of the principle features of the claimed invention, the specific combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, a recording result, i.e. confirmation of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        March 21, 2021